Citation Nr: 0713477	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-42 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K.D.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of August 2006.  This matter 
was originally on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in February 2006; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's bilateral sensorineural hearing loss is 
manifested by no more than auditory acuity level I in the 
right ear and auditory acuity level I in the left ear. 


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in September 2003, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim.   

In correspondence dated in August 2006, the Appeals 
Management Center (AMC) provided the veteran with additional 
notice pursuant to the VCAA.  In that letter, the AMC 
informed the veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The AMC also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing the SOC, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  In response to the Board's remand, the RO 
provided the veteran with a VA audiological examination for 
the purpose of determining the severity of his service-
connected hearing loss.  During the course of this appeal, 
the RO also requested medical records from Dr. R.B. and Dr. 
T.R. as instructed by the veteran.  Records from Dr. B.R. 
have been associated with the claims file and have been 
reviewed.  Dr. T.R. responded to the RO's request in a note 
stating that he sold his practice and no longer held any 
records.  Finally with regard to VA's duty to assist, the RO 
also provided the veteran with a travel board hearing before 
the undersigned Veterans Law Judge.

The veteran has not informed VA of any other evidence and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2006).  Under 38 C.F.R. § 4.86, for exceptional patterns of 
hearing impairment, when the puretone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2006).

Analysis

The record shows that the veteran underwent VA audiological 
examinations in 
October 2003 and May 2006.  A report of the October 2003 
audiometric evaluation
revealed the following pure tone thresholds, in decibels, at 
1,000, 2,000, 3,000, and
4,000 Hertz:  





HERTZ



 
1000
2000
3000
4000
RIGHT

45
25
70
65
LEFT

30
30
75
65

The average pure tone threshold level was 51 in the right 
ear, and 50 in the left.  Speech recognition (per Maryland 
CNC) was 100 percent in the right ear and 96 percent in the 
left ear.  The summary of the audiological test results 
reflected mild to severe bilateral sensorineural hearing 
loss.  	

The VA audiometric findings of October 2003 reflect level I 
auditory acuity in the right ear and level I auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Tables VI (2006).  
These numeric designations in combination correspond to a 
zero percent, or noncompensable, rating.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100 (2006).  

A report of the September 2006 audiometric evaluation 
revealed the following pure
tone thresholds, in decibels, at 1,000, 2,000, 3,000, and 
4,000 Hertz:  





HERTZ



 
1000
2000
3000
4000
RIGHT

20
25
65
65
LEFT

20
30
70
65

The average pure tone threshold level was 44 in the right 
ear, and 46 in the left.  Speech recognition (per Maryland 
CNC) was 92 percent in the right ear and 92 percent in the 
left ear.  The summary of the audiological test results 
reflected mild to severe bilateral sensorineural hearing 
loss.  	

The VA audiometric findings of September 2006 reflect level I 
auditory acuity in the right ear and level I auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Tables VI (2006).  
These numeric designations in combination correspond to a 
zero percent, or noncompensable, rating.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100 (2006).  

The Board reviewed other medical evidence pertaining to the 
veteran's hearing loss.  Among this evidence was an employer 
provided hearing test, conducted in January 1986, and a VA 
audiogram, dated in December 2004.  The results of these 
examinations, however, were uninterpreted.  The Board may not 
interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Consequently, 
the Board is unable to consider these examination results in 
its decision.  

The medical evidence also included a report of an employer 
conducted hearing test, dated in April 2004, and a report 
containing VA audiogram data, dated in May 2006.  Neither of 
these documents, however, included results of Maryland CNC 
testing as required by VA regulation.  38 C.F.R. § 4.85 
(2006).  The Board is unable to consider this evidence for 
rating purposes.

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty but the objective clinical 
evidence of record does not support a compensable evaluation 
for his bilateral sensorineural hearing loss at this time.  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for his bilateral hearing loss disability.





ORDER

A compensable rating for service-connected bilateral hearing 
loss is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


